IN THE COURT OF APPEALS OF NORTH CAROLINA

                                          2022-NCCOA-651

                                            No. COA22-295

                                         Filed 4 October 2022

     Mecklenburg County, No. 18 JB 279

     IN THE MATTER OF: A.O.

           Appeal by juvenile from order entered 24 September 2021 by Judge Reggie E.

     McKnight in Mecklenburg County Juvenile Court. Heard in the Court of Appeals 7

     September 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General LeeAnne N.
           Lawrence, for the State.

           Appellate Defender Glenn Gerding, by Assistant Appellate Defender David W.
           Andrews, for juvenile-appellant.


           WOOD, Judge.


¶1         Juvenile Anthony1 appeals from the trial court’s order adjudicating him as

     delinquent for the felony offense of larceny from the person, which resulted in a

     disposition order imposing upon him a Level 2 disposition. Because the trial court

     failed to advise Anthony of the privilege against self-incrimination before he testified,

     we vacate and remand.

                          I.   Factual and Procedural Background




           1   We use a pseudonym to protect the identity of the juvenile.
                                             IN RE A.O.

                                          2022-NCCOA-651

                                         Opinion of the Court



¶2         The actions leading to the State’s juvenile delinquency petition occurred in the

     parking lot of a Fast Mart convenience store on April 4, 2021. On the day in question,

     Johnny Rodriguez (“Rodriguez”) went to the convenience store to purchase some

     drinks. According to Rodriguez, upon leaving the store, he noticed a group of male

     teenagers, three Hispanics and two African Americans, were standing outside.

     Rodriguez got into his vehicle to leave when one of the teenagers approached him

     asking for money and marijuana.          A moment later, the teenager reached into

     Rodriguez’s car and grabbed a container of marijuana located near the gear shifter.

     Rodriguez tried to retrieve the container and struggled with the teenager. According

     to Rodriguez, the other teenagers then started fighting him.       During the fight,

     Rodriguez was pulled out of his car and found himself about 20 feet from the store

     during the attack. During the approximately five-minute fight, Rodriquez’s car door

     remained open. As the fight progressed, Rodriguez saw someone in his car “going

     through [his] wallet.”

¶3         Rodriguez managed to free himself and chased after the person who had his

     wallet until the individual tossed it into the air. Rodriguez was able to retrieve his

     wallet and return to his vehicle.

¶4         On April 5, 2021, the State filed a juvenile petition charging Anthony with

     common law robbery. On September 24, 2021, the State’s petition was heard in

     Mecklenburg County Juvenile Court.            At the adjudication hearing, Rodriquez
                                             IN RE A.O.

                                        2022-NCCOA-651

                                       Opinion of the Court



     testified that, due to an eye injury sustained during the attack, he was unable to

     identify Anthony as the individual who took his wallet. When Rodriguez was asked

     if he was able to identify the person who stole his wallet, he responded, “I’m not sure

     if it was him or if it was another one.” At the close of the State’s evidence Anthony’s

     counsel moved the trial court to dismiss the charge, but the trial court denied the

     motion.

¶5         Anthony was called by his attorney to testify at the hearing and testified on

     his own behalf. The trial court did not administer any oral or written warnings to

     Anthony before he testified. Anthony testified that he was at the convenience store

     on April 4, 2021 with several friends, and that it was his friends, but not him, who

     started fighting Rodriguez. Anthony further testified that when Rodriguez’s car was

     empty and “nobody was around[,]” he “jumped in the car . . . [and] took [Rodriguez’s]

     wallet.” Anthony further testified that when Rodriguez chased after him and tried to

     grab him, he “threw [the wallet] in the air.”

¶6         The trial court concluded that Anthony had taken Rodriquez’s wallet and

     adjudicated Anthony delinquent for committing larceny from the person. The trial

     court ordered a Level II disposition. Anthony gave oral notice of appeal in open court.

                                       II.    Analysis

¶7         On appeal, Anthony argues the trial court (1) erred by adjudicating him as

     delinquent for larceny from the person; and (2) violated N.C. Gen. Stat. § 7B-2405 by
                                            IN RE A.O.

                                         2022-NCCOA-651

                                        Opinion of the Court



     failing to advise Anthony of the privilege against self-incrimination. We agree the

     trial court erred by failing to advise Anthony of his privilege against self-

     incrimination. Because we vacate the adjudication order and remand for the court’s

     failure to provide the statutory warnings against self-incrimination, we need not

     address Anthony’s remaining argument.

     A. Fifth Amendment Right Against Self-Incrimination

¶8         Anthony argues the trial court erred by failing to protect his privilege against

     self-incrimination as required by N.C. Gen. Stat. § 7B-2405. Because of this error,

     Anthony contends that this Court should remand the case for a new adjudication

     hearing. The State concedes that the trial court committed error by failing to advise

     Anthony of his constitutional right against self-incrimination. We agree that the trial

     court violated N.C. Gen. Stat. § 7B-2405 and that this error was prejudicial.

¶9         At the outset, we note Anthony’s counsel did not object to this issue at the trial

     court. The general rule is a defendant’s failure to object at the trial court to any

     alleged error precludes the defendant from later raising the issue on appeal. N.C. R.

     App. P. 10(a)(1); State v. Ashe, 314 N.C. 28, 39, 331 S.E.2d 652, 659 (1985). However,

     “when a trial court acts contrary to a statutory mandate and a defendant is prejudiced

     thereby, the right to appeal the court’s action is preserved, notwithstanding

     defendant’s failure to object at trial.” Ashe, 314 N.C. at 39, 331 S.E.2d at 659. See In

     re E.M., 263 N.C. App. 476, 479, 823 S.E.2d 674, 676 (2019). Since Anthony alleges
                                              IN RE A.O.

                                           2022-NCCOA-651

                                          Opinion of the Court



       the trial court acted contrary to its statutory mandate, we conduct a de novo review

       notwithstanding Anthony’s failure to object at trial. In re E.M., 263 N.C. App. at 479,

       823 S.E.2d at 676.

¶ 10         “Our courts have consistently recognized that the State has a greater duty to

       protect the rights of a respondent in a juvenile proceeding than in a criminal

       prosecution.” In re J.R.V., 212 N.C. App. 205, 207, 710 S.E.2d 411, 412 (2011)

       (quoting In re T.E.F., 359 N.C. 570, 575, 614 S.E.2d 296, 299 (2005). The General

       Assembly has taken measures to ensure that a juvenile’s rights are protected during

       a delinquency adjudication. In re J.R.V., 212 N.C. App. at 207, 710 S.E.2d at 412.

       N.C. Gen. Stat. § 7B-2405 states, “In the adjudicatory hearing, the court shall protect

       the following rights of the juvenile and the juvenile’s parent, guardian, or custodian to

       assure due process of law: . . . [t]he privilege against self-incrimination.” N.C. Gen.

       Stat. § 7B-2405(4) (2021).

¶ 11         The use of the word “shall” by our Legislature in Section 7B-2405(4) “has been

       held by this Court to be a mandate, and the failure to comply with this mandate

       constitutes reversible error.” In re J.R.V., 212 N.C. App. at 208, 710 S.E.2d at 413

       (citation omitted). Thus, the “plain language of N.C. Gen. Stat. § 7B-2405 places an

       affirmative duty on the trial court to protect the rights delineated therein during a

       juvenile delinquency adjudication,” including a juvenile’s right against self-

       incrimination. Id., at 210, 710 S.E.2d at 414. A trial court “cannot satisfy this
                                              IN RE A.O.

                                           2022-NCCOA-651

                                          Opinion of the Court



       affirmative duty by doing absolutely nothing.” Id. at 208, 710 S.E.2d at 413. Every

       defendant has a constitutional right under the Fifth Amendment of the United States

       Constitution to not “be compelled in any criminal case to be a witness against

       himself.” U.S. CONST. amend. V. The General Assembly has taken affirmative steps

       to ensure that the court protects the constitutional rights of juveniles regardless of

       the actions of the State or the juvenile’s attorney. “[A]t the very least, some colloquy

       [is required] between the trial court and juvenile to ensure the juvenile understands

       his right against self-incrimination before choosing to testify at his adjudication

       hearing.” In re J.B., 261 N.C. App. 371, 373, 820 S.E.2d 369, 371 (2018) (quoting In

       re J.R.V., 212 N.C. App. at 209, 710 S.E.2d at 413).

¶ 12         In the instant case, there was no colloquy between the trial court and Anthony.

       After the trial court denied the motion to dismiss at the end of the State’s evidence,

       the juvenile’s attorney called Anthony to testify. The trial court directed Anthony to

       stand up and to be sworn. Anthony did so and then testified. However, at no point

       did the trial court advise Anthony that he had the right not to incriminate himself.

       Because the trial court failed to engage in any colloquy with Anthony about the

       privilege against self-incrimination before Anthony testified, the court failed to follow

       its statutory mandate from N.C. Gen. Stat. § 7B-2405 to protect the juvenile’s

       constitutional privilege against self-incrimination.

¶ 13         When a trial court violates N.C. Gen. Stat. § 7B-2405, the error is “prejudicial
                                               IN RE A.O.

                                             2022-NCCOA-651

                                         Opinion of the Court



       unless it was harmless beyond a reasonable doubt.” In re J.R.V., 212 N.C. App. at

       209, 710 S.E.2d at 413. The State has the burden of demonstrating that a violation

       of a constitutional right is harmless beyond a reasonable doubt. State v. McKoy, 327

       N.C. 31, 44, 394 S.E.2d 426, 433 (1990). Anthony argues, and the State concedes,

       that the State cannot demonstrate the trial court’s error was harmless beyond a

       reasonable doubt. In fact, until Anthony testified and incriminated himself, there

       was no evidence about the identity of the person who took Rodriguez’s wallet. We,

       therefore, conclude that the trial court’s failure to comply with the mandate of N.C.

       Gen. Stat. § 7B-2405 was prejudicial and not harmless beyond a reasonable doubt.

       The proper remedy is to vacate the adjudication order and remand for a new hearing,

       during which Anthony can be properly advised of his rights, should he choose to

       testify.

                                      III.     Conclusion

¶ 14          For the reasons stated herein, we hold that the trial court failed in its

       affirmative duty to protect Anthony’s constitutional right against self-incrimination.

       Accordingly, we vacate the adjudication order and subsequent dispositional order and

       remand this case to the juvenile court for a new hearing.



              VACATED AND REMANDED.

              Judges HAMPSON and GRIFFIN concur.